FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 23, 2020

                                        No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                  v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 14-08-00158-CVL
                            Honorable Russell Wilson, Judge Presiding


                                           ORDER
          Appellant’s motion for leave to file sur-responses and related motions are carried with the
appeal.


          It is so ORDERED October 23, 2020.


                                                                      PER CURIAM



          ATTESTED TO:__________________________
                      MICHAEL A. CRUZ,
                      CLERK OF COURT